The question is, whether the covenants to pay the second and subsequent instalments are dependent.
So many decisions have been made on the vexed question of what are, and what are not, dependent covenants, and so many of them are irreconcileable, that they rather perplex than aid the judgment in determining a given case. One rule is universal, and that is, that the intent of the parties is to control. On reading the covenant in this case, it is clear to my mind, that giving the deed was to precede the payment of the second and subsequent instalments. The parties have said so in so many words. The deed was to be given on the first of May, 1846; and the second and subsequent instalments paid on the first day of April in the following years. If each had fulfilled his contract, the appellant would have had his deed when the second instalment was payable. The clause, "if "the above conditions are complied with," can only apply to such conditions as were to be performed by the appellant before the deed by the terms of the contract was to be given. The possession is a mere incident which follows the title, and cannot be retained independently of it.
Judgment reversed. *Page 256